        CASE 0:19-cv-00968-DSD-ECW Doc. 43 Filed 04/14/20 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

                                             )
 Architectural Busstrut Corporation doing    )         Case No. 19-cv-968 (DSD/ECW)
 business as busSTRUT,                       )
                                             )
                       Plaintiff,            )     STIPULATION TO AMEND THE
                                             )         AMENDED PRETRIAL
 v.                                          )         SCHEDULING ORDER
                                             )
 Target Corporation,                         )
                                             )
                       Defendant.            )


       The parties hereby submit the following Stipulation to Amend the February 28, 2020

Amended Pretrial Scheduling Order (Dkt. 41).

       1.     The Court’s Amended Pretrial Scheduling Order (Dkt. 41) affixes, among

others, the following deadlines:

       a.     The parties must commence fact discovery procedures in time to be

              completed on or before May 29, 2020.

       b.     Disclosure of the identities of expert witnesses under Rule 26(a)(2)(A) and

              the full disclosures required by Rule 26(a)(2)(B) (accompanied by the written

              report prepared and signed by the expert witness) and the full disclosures

              required by Rule 26(a)(2)(C), shall be made as follows:

                  i. Identities by the party with the burden of proof on or before May 29,

                     2020.

                 ii. Disclosures by the party with the burden of proof on or before June

                     8, 2020.
        CASE 0:19-cv-00968-DSD-ECW Doc. 43 Filed 04/14/20 Page 2 of 5




                iii. Rebuttal identities and disclosures on or before July 8, 2020.

       c.     Expert discovery, including depositions, shall be completed by July 29,

              2020.

       d.     All non-dispositive motions and supporting documents that relate to fact

              discovery shall be filed and served on or before June 12, 2020.

       e.     All non-dispositive motions and supporting documents that relate to expert

              discovery, shall be filed and served on or before August 12, 2020.

       f.     All dispositive motions shall be served and filed on or before September 30,

              2020.

       g.     This case will be ready for a jury trial on or about February 1, 2021.

       2.     While the parties have been diligently and cooperatively pursuing the

completion of discovery, the parties’ ability to meet the forgoing deadlines has been

substantially impacted due to the travel, social distancing and “Shelter in Place” orders

(and other similar orders) enacted throughout the country as a result of the COVID-19

pandemic. The discovery that remains to be completed entails substantial travel. The

lawyers handling this case and pertinent witnesses who need to be deposed are located in

Texas, Ohio and Minnesota. Until the “Shelter in Place” and similar restrictions are lifted,

the parties are effectively unable to schedule and complete discovery. Given the COVID-

19 pademic, good cause exists under Local Rule 16.3(b) to modify the Amended Pretrial

Scheduling Order.



                                             2
        CASE 0:19-cv-00968-DSD-ECW Doc. 43 Filed 04/14/20 Page 3 of 5




       3.     Because of the uncertainty surrounding when exactly the COVID-19

pandemic will pass and the related restrictions will be lifted, the parties have agreed to, and

respectfully request that the Court grant, a 90-day extension of each of the deadlines stated

above such that the new deadlines would be as follows:

       a.     The parties must commence fact discovery procedures in time to be

              completed on or before August 27, 2020.

       b.     Disclosure of the identities of expert witnesses under Rule 26(a)(2)(A) and

              the full disclosures required by Rule 26(a)(2)(B) (accompanied by the written

              report prepared and signed by the expert witness) and the full disclosures

              required by Rule 26(a)(2)(C), shall be made as follows:

                  i. Identities by the party with the burden of proof on or before August

                      27, 2020.

                 ii. Disclosures by the party with the burden of proof on or before

                      September 7, 2020.

                 iii. Rebuttal identities and disclosures on or before October 6, 2020.

       c.     Expert discovery, including depositions, shall be completed by October 27,

              2020.

       d.     All non-dispositive motions and supporting documents that relate to fact

              discovery shall be filed and served on or before September 10, 2020.

       e.     All non-dispositive motions and supporting documents that relate to expert

              discovery, shall be filed and served on or before November 10, 2020.

                                              3
        CASE 0:19-cv-00968-DSD-ECW Doc. 43 Filed 04/14/20 Page 4 of 5




      f.     All dispositive motions shall be served and filed on or before January 8,

             2021.

      g.     This case will be ready for a jury trial on or about May 3, 2021.

      4.     While the parties believe that this requested 90-day extension should be

sufficient, these are very uncertain times as guidance at both the state and federal level

seems to evolve every day. As such, it is possible that the parties may have to make a

subsequent request for additional time as events unfold.

      Based upon the forgoing, Plaintiff and Defendant, through their undersigned

counsel, hereby move that the Court enter an order further amending the Amended Pretrial

Scheduling Order to extend the deadlines as set forth herein.


Date: April 14, 2020                     KIRKLAND & ELLIS, LLP

                                         /s/ Jeremy A. Fielding
                                         Jeremy A. Fielding (admitted pro hac vice)
                                         Texas State Bar No. 24040895
                                         Email: Jeremey.fielding@kirkland.com
                                         John D. Kelley (admitted pro hac vice)
                                         Texas State Bar No. 24090202
                                         Email: jon.kelly@kirkland.com
                                         901 Main Street
                                         Dallas, Texas 75202
                                         Tel : (214) 972-1755
                                         Fax : (214) 972-1771

                                         and




                                            4
             CASE 0:19-cv-00968-DSD-ECW Doc. 43 Filed 04/14/20 Page 5 of 5




                                        ABBOTT LAW OFFICE

                                        Gregory A. Abbott
                                        Minnesota Reg. No.0209491
                                        gabbot@abbottlaw.us
                                        P.O. Box 24443
                                        Minneapolis, Minnesota 55424
                                        Telephone: 612.217.2440

                                        ATTORNEYS FOR PLAINTIFF
                                        ARCHITECTURAL BUSSTRUT d/b/a
                                        BUSSTRUT



Date: April 14, 2020                    WINTHROP & WEINSTINE, P.A.

                                         /s/ Matthew R. McBride
                                        Matthew R. McBride, #0261981
                                        mmcbride@winthrop.com
                                        Quin C. Seiler, #0396699
                                        qseiler@winthrop.com
                                        225 South Sixth Street, Suite 3500
                                        Minneapolis, Minnesota 55402
                                        Telephone: (612) 604-6400

                                        ATTORNEYS FOR TARGET
                                        CORPORATION
19027210v1




                                          5
